  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

           MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


FRANK EDWIN PATE,                      )
                                       )
      Petitioner,                      )
                                       )             CIVIL ACTION NO.
      v.                               )               2:19cv580-MHT
                                       )                    (WO)
UNITED STATES OF AMERICA,              )
                                       )
      Respondent.                      )

                                     ORDER

       This     cause    is    now     before         the   court   on    the

petitioner's notice of appeal (doc. no. 17), which the

court is treating as a motion to proceed on appeal in

forma pauperis.

       28 U.S.C. § 1915(a)(3) provides that "[a]n appeal

may not be taken in forma pauperis if the trial court

certifies       in   writing    that       it   is    not   taken   in   good

faith."       In making this determination as to good faith,

a court must use an objective standard, such as whether

the appeal is "frivolous," Coppedge v. United States,

369    U.S.     438,    445    (1962),       or      "has   no   substantive

merit."       United States v. Bottoson, 644 F.2d 1174, 1176
(5th Cir. Unit B May 15, 1981) (per curiam); see also

Rudolph v. Allen, 666 F.2d 519, 520 (11th Cir. 1982)

(per curiam); Morris v. Ross, 663 F.2d 1032 (11th Cir.

1981).    Applying this standard, and having reviewed the

reasons set forth in the notice of appeal, this court

is   of   the   opinion   that    the   petitioner's   appeal   is

without a legal or factual basis and, accordingly, is

frivolous and not taken in good faith.                 See, e.g.,

Rudolph v. Allen, supra; Brown v. Pena, 441 F. Supp.

1382 (S.D. Fla. 1977), aff'd without opinion, 589 F.2d

1113 (5th Cir. 1979).

                                 ***

     Accordingly, it is ORDERED that the petitioner's

motion    to    proceed   on   appeal   in   forma   pauperis   is

denied; and that the appeal in this cause is certified,

pursuant to 28 U.S.C. § 1915(a)(3), as not taken in

good faith.

     DONE, this the 18th day of December, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
